DETAILED ACTION
	The instant application is a national stage entry of PCT/IN2020/050170, filed 25 February 2020, which claims foreign priority to IN201921007187, filed 25 February 2019.
	The preliminary amendment filed 24 August 2021 is acknowledged. Claims 18-27 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 24 August 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2018/0071273, cited in IDS submitted 24 August 2021) in view of Nishino et al. (EP 3342414, cited in IDS submitted 24 August 2021), and further in view of Baas et al. (WO2014/096958, cited in PTO-892) as evidenced by Sigma Aldrich (cited in PTO-892) and RU2414896 (English translation cited in PTO-892).
Horn teaches a nutritional composition comprising a pharmaceutically acceptable carrier, and a synergistically effective amount of a combination of NAD+ precursor and an ATP booster (claim 1). Horn teaches the NAD+ precursor comprises at least one of nicotinamide riboside (NR) and nicotinamide mononucleotide (NMN). Horn teaches an example comprising nicotinamide riboside chloride (para [0040]). Horn teaches adenosine triphosphate disodium as an exemplary ATP booster (claim 3). Horn teaches an example comprising 83.35 mg NR chloride, 250.0 mg acetyl L-carnitine HCl, about 75 mg ancient peat and apple extract (i.e. ATP booster per claim 3), about 50 mg R-alpha lipoic acid, about 125 mg Rhodiola rosea and about 12.5 mg pterostilbene (claim 32). The example of Horn provides about 75 mg ancient peat and apple extract and about 83.35 mg of NR chloride, which is equivalent to a weight ratio of ATP booster to NR chloride of 1:1.1. Horn also teaches the amount of NR chloride can range from about 0.1 mg to about 1,000 mg; and be present in an amount from about 1% by weight to about 80% by weight of the total composition (para [0073]-[0074], [0091]-[0093]). Horn teaches the amount of ATP can range from about 0.1 mg to about 1,000 mg; and be present in an amount from about 1% by weight to about 80% by weight of the total composition (para [0073]-[0075], [0091]-[0093]). The NR is present in an amount of about 14% by weight of the total composition. Horn teaches pharmaceutically acceptable 
Horn does not expressly disclose inosine 5’-monophosphate disodium salt hydrate (present claim 18).
Nishino et al. teach an agent for enhancing intracellular ATP, the agent comprising a combination of A) and B), where A is xanthine oxidase/xanthine dehydrogenase inhibitor and pharmaceutically acceptable salts thereof; and B) any one or more compounds selected from inosine, inosinic acid, hypoxanthine, and pharmaceutically acceptable salts thereof (abstract). Nishino et al. show IMP or inosine can be converted to ATP: 

    PNG
    media_image1.png
    366
    502
    media_image1.png
    Greyscale
. Nishino et al. teach increasing the levels of IMP (para [0042], [0048]), wherein IMP is converted into AMP and then ATP. 

As evidenced by Sigma Aldrich online catalog, disodium inosinate is also known as inosinic acid, Inosine 5′-monophosphate disodium salt hydrate or IMP. 
The RU’896 teaches a cytoflavin tablet, which comprises 200 mg riboxin (inosine) and 100 mg nicotinamide for improving cellular metabolism (abstract). The total weight of substances in cytoflavin is 1,320 mg (p.2-3, bridging para). Thus, the cytoflavin tablet comprises 15% by weight inosine and 7.7% by weight nicotinamide. The ratio of inosine to nicotinamide is 1:0.5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine IMP disodium hydrate with NR chloride or NMN for enhancing cellular energy. 
One having ordinary skill in the art would have been motivated to combine IMP disodium hydrate with NR chloride (or NMN) because they are each taught as precursors for increasing intracellular ATP. In particular, Horn teaches combining NR chloride (or NMN) with an ATP booster, including a disodium salt of ATP. The ordinary artisan would have been motivated to substitute the disodium salt of ATP with the disodium salt hydrate of IMP because Nishino et al. recognized inosinic acid (IMP disodium hydrate) as an agent for enhancing intracellular ATP. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

With respect to the weight ratio of IMP 2Na hydrate and NR chloride (or NMN), the ordinary artisan would have started with the combining them in a 1:1.1 ratio because this was expressly exemplified by Horn. Broadly, Horn suggests the amount of ATP booster and NAD+ precursor can range much more widely, and encompass/overlap with the weight ratio of claim 18; and the percent by weight of claims 19 and 20. The amount by weight of NAD+ precursor taught by Horn lies in the range or is very close to the lower limit of the ranges recited in present claims 20, 25 and 27.
The ordinary artisan would have been motivated to combine the two in a 1:0.5 weight ratio because the RU ‘896 Patent teaches them in combination at that weight ratio for improving cellular metabolism/energy. In addition, the ordinary artisan would have been motivated to increase the weight ratio of inosine so that it is about 28%-80% by weight of the composition because the RU ‘896 teaches using twice the amount of inosine relative to nicotinamide; and because Horn teaches the amount of ATP booster can range up to 80% by weight of the composition.
With respect to the carrier, Horn teaches the ATP booster and NAD+ precursor can be formulated with a diluent such as water, saline, finger’s solutions, dextrose solution and 5% human serum albumin. Horn teaches the amount of active ingredient mixed with a carrier will range from about 0.01-99% by weight active ingredient, and preferably from about 0.1-70% by weight active ingredient. Thus, one having ordinary skill in the art would have been motivated to include 1-99.9% or 30-99.9% by weight carrier/diluent, which overlaps within the range of diluent in claim 21. 
The recitation “wherein an oral administration of an effective dose of the composition increases intracellular ATP levels in a subject suffering from metabolic diseases” in present claim 22 does not have 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623